Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05 March 2021 have been fully considered but they are not persuasive. 
On pages 6 – 7, applicant argues that Yamawaki does not teach wherein the time period is determined to be longer as the time taken until the value of the acceleration, acquired from the acceleration sensor, becomes almost zero is longer because Yamawaki recites using a preset time. While applicant’s arguments are understood examiner respectfully disagrees. Examiner relies on Yamawaki in maintaining the rejection.
Yamawaki teaches that the time T is set such that it is sufficiently longer than the time after an accident occurs until the car completely stops. See, e.g. col 8, lines 11 – 16: describing that the time T is set such that it is sufficiently longer than the time after an accident occurs until the car completely stops, wherein the time after the accident occurs until the car completely stops is the equivalent of the time taken until a value of acceleration, acquired from an acceleration sensor mounted on the vehicle, becomes almost zero. It is inherent to one of ordinary skill in the art that in order for the set time to be sufficiently longer than the time after an accident occurs until the car completely stops that it is inherently necessary for the time T to be longer as the time taken until the car stops becomes longer. The rejection, therefore, is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwama (US 6324450) (hereinafter Iwama) in view of Yamawaki (US 5446659) (hereinafter Yamawaki).

Regarding claims 1, 12, and 23, Iwama teaches a drive recorder, a processing method executed by a drive recorder, and a non-transitory computer readable medium storing a 
a memory including program instructions; and a processor connected with the memory, wherein the processor is configured to execute the program instructions to: 
record a video captured by a camera mounted on a vehicle, on a recording medium, in association with a time of day (e.g. Fig. 1, elements 11 and 12, and col 3, lines 10 – 33: depicting and describing a camera mounted to a vehicle that is configured to capture video, the video in association with a time [see, e.g. col 4, lines 24 – 36: describing that the system determines a period of time before and after an incident occurs, reasonably suggesting that the video is associated with a time]); 
detect an abnormal event (e.g. Fig. 1, element 16, and col 4, lines 8 – 23: depicting and describing a collision sensor for detecting when an abnormality occurs); 
determine a time period, the time period including a time of day when the abnormal event is detected and having a length determined based on a traveling condition other than speed of the vehicle (e.g. Figs. 3 and 5, and col 4, line 39 – col 5, line 20: depicting and describing that the system determines a time period including the time of day when the abnormal event is detected having a length based on a level of the abnormality; col 6, lines 37 – 45: describing that the level of abnormality is determined on vehicle condition sensors such as braking condition, vehicle to vehicle distance, sound detected by microphone, and other various vehicle conditions, wherein an abnormality level determined based on vehicle to vehicle distance, sound detected by a microphone, or a braking condition are traveling conditions other than speed of the vehicle); 
extract a video of the time period determined, from the video recording unit (e.g. Fig. 1, element 18b, and col 4, lines 24 – 38: depicting and describing that the systems extracts mobile object information of the determined time period from endless storage memory, wherein mobile object information including vehicle condition data and image data [see, e.g. col 3, lines 49 – 54: describing that mobile object information includes both vehicle condition data and image data); and 
record or transmit to an external device a file including the video extracted, as an erasure prohibited object (e.g. Figs. 2 and col 3, lines 49 – 65, and col 4, line 48 – col 5, line 20: depicting and describing that the system records the extracted mobile object information of the determined length in fixed memory, wherein the extracted mobile object information of the determined time period is the equivalent of the extracted video, and wherein recording the extracted mobile object information in fixed memory for long term storage reasonably suggests that the mobile object information is stored as an erasure prohibited object). 
Iwama does not explicitly teach:
wherein determining the time period includes measuring a time taken until a value of acceleration, acquired from an acceleration sensor mounted on the vehicle, becomes almost zero, and determining the time period based on the measured time, the time period is determined to be longer as the time taken until the value of the acceleration, acquired from the acceleration sensor, becomes almost zero is longer.
Yamawaki, however, teaches a traffic accident data recorder:
 wherein determining the time period includes measuring a time taken until a value of acceleration, acquired from an acceleration sensor mounted on the vehicle, becomes almost zero, and determining the time period based on the measured time, the time period is determined to be longer as the time taken until the value of the acceleration, acquired from the acceleration sensor, becomes almost zero is longer (e.g. col 8, lines 1 – 21: describing that the time period vehicle data is recorded sufficiently longer than the time after detection of an accident until the car comes to a stop, movement of the vehicle acquired from acceleration sensors mounted on the vehicle [see, e.g. col 6, lines 13 – 65: describing that an acceleration sensor is mounted to the vehicle, the acceleration sensor providing acceleration information of the vehicle], wherein the time after an accident until the car completely stops is the equivalent of the time taken until a value of acceleration becomes almost zero, wherein it is inherent to one of ordinary skill in the art that in order for the set time to be sufficiently longer than the time after an accident occurs until the car completely stops that it is inherently necessary to measure the time the time taken until the value of acceleration becomes almost zero and determine a time period based on the measured time, and wherein it is inherent to one of ordinary skill in the art that in order for the set time to be sufficiently longer than the time after an accident occurs until the car completely stops that it is inherently necessary for the time T to be longer as the time taken until the car stops becomes longer).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Iwama by adding the teachings of Yamawaki in order to determine the time period based on the time taken until a value of acceleration, acquired from an acceleration sensor mounted on the vehicle, becomes zero. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows the system to obtain vehicle information at the occurrence of an accident for a determined time before and after the accident occurrence time (Yamawaki, e.g. col 1, lines 60 – 66: describing that the object of the invention is to obtain vehicle information surrounding the occurrence of an accident for a determined time before and after the accident occurrence time).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487